Exhibit 99.1 NEWS RELEASE YAMANA GOLD DECLARES QUARTERLY DIVIDEND TORONTO, ONTARIO, March 4, 2010 ─ YAMANA GOLD INC.(TSX:YRI; NYSE:AUY; LSE:YAU) today announced its first quarter 2010 dividend of US$0.01 per share.Shareholders of record at the close of business on Wednesday, March 31, 2010 will be entitled to receive payment of this dividend on Wednesday, April 14, 2010. The dividend is an “eligible dividend” for Canadian tax purposes. About Yamana Yamana is a Canadian-based gold producer with significant gold production, gold development stage properties, exploration properties, and land positions in Brazil, Argentina, Chile, Mexico and Colombia. The Company plans to continue to build on this base through existing operating mine expansions and throughput increases, the advancement of its exploration properties and by targeting other gold consolidation opportunities in the Americas. FOR FURTHER INFORMATION PLEASE CONTACT: Letitia Wong Director, Investor Relations
